Citation Nr: 0919442	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis with stenosis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dental residuals associated with radiation treatment for 
thyroid cancer.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his life partner


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
July 1968 and subsequent service in the Florida Army National 
Guard from May 1992 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
November 2002, the RO denied service connection for cervical 
spondylosis with stenosis.  The RO denied entitlement to 
TDIU, benefits under 38 U.S.C.A. § 1151 for dental residuals 
from treatment for thyroid cancer, and service connection for 
peripheral neuropathy of the bilateral upper extremities in 
January 2008.  

The Board remanded the claim for service connection for the 
cervical spine disability in January 2007 so that a VA 
examination could be provided.  Although the examination was 
provided, for the reasons stated in the Remand section below, 
the examination is not considered adequate.  The Board 
remanded the service connection claim for a cervical spine 
disability again in May 2008 for a Board hearing.  During the 
course of the Remand, the Veteran also perfected the 
remaining issues on appeal.  

The Veteran testified before a Veterans Law Judge (VLJ) in 
May 2006 regarding the service connection claim for a 
cervical spine disability.  This VLJ subsequently left the 
Board.  The Veteran testified before the undersigned VLJ in 
January 2009 regarding all three claims on appeal.  (He 
indicated during the hearing that he was withdrawing his 
service connection claim for peripheral neuropathy of the 
bilateral upper extremities.)  Transcripts of both hearings 
are of record.

The issues of service connection for a cervical spine 
disability, entitlement to TDIU, compensation under 
38 U.S.C.A. § 1151 for dental residuals from radiation 
treatment and initial evaluations in excess of 10 percent for 
peripheral neuropathy of the right and left lower extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran testified at the January 2009 Board hearing that 
he wished to withdraw his appeal with respect to the service 
connection claim for peripheral neuropathy of the bilateral 
upper extremities.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal with respect 
to the service connection claim for peripheral neuropathy of 
the bilateral upper extremities, the Board does not have 
jurisdiction to consider the claim and it is dismissed. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified at the January 2009 Board hearing that 
he wished to withdraw his appeal with respect to the service 
connection claim for peripheral neuropathy of the bilateral 
upper extremities.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202(a).   The only exception to the written 
requirement is if the withdrawal is on record at a hearing.  
Id. 

As the Veteran has withdrawn his appeal with respect to the 
service connection claim for peripheral neuropathy of the 
bilateral upper extremities, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction and this 
issue is dismissed.


ORDER

The appeal with respect to the claim for entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper extremities is dismissed.


REMAND

Service connection cervical spine

The Veteran seeks service connection for a cervical spine 
disability.  The service treatment records show that the 
Veteran was involved in a motor vehicle accident in June 1966 
and received multiple facial lacerations.  The Veteran 
testified that he hit a telephone pole and was treated for 
glass being imbedded in his face.  He also stated that he was 
told he had suffered a whiplash injury but that this injury 
was overlooked during evaluation.  At discharge from service, 
clinical evaluation of the cervical spine was normal and the 
Veteran did not report any injury to the cervical spine; but 
a scar on the forehead was noted that was not there at entry 
into service.

An administrative decision issued in August 2002 from the RO 
determined that these injuries were incurred in the line of 
duty and that reasonable doubt existed for the cause of the 
accident as a seizure disorder.

The Veteran also was involved in an accident that caused 
injury to his cervical spine after service in March 1993.  
Reserve records show that the Veteran reported that he was 
lifting pallets containing clay pots with a hand truck when 
the device slipped causing the Veteran to fall backwards to 
the floor.  On X-ray examination in April 1993, there were 
pronounced degenerative changes at the C5-6 level with lesser 
changes at C4-5, C6-7.  The examiner determined that the 
Veteran had degenerative joint disease of the cervical spine 
that was aggravated by trauma.  

A November 2002 VA examiner determined that the Veteran 
suffered a lumbar spine injury at the time of the motor 
vehicle accident and found that the Veteran's current lumbar 
spine disability was related to service, but did not address 
the cervical spine disability.  As the Veteran has contended 
that he injured both the lumbar spine and cervical spine 
during the motor vehicle accident and the cervical spine was 
not addressed, the case was returned so that a VA examination 
addressing the cervical spine disability could be provided.   

In September 2007, a VA examiner stated that it was less 
likely than not that the cervical disc disease and arthritis 
was related to military service based on the limited records 
available because at the time of the accident in 1966, the 
Veteran did not complain of neck pain.  The examiner later 
amended the opinion after receiving the claims file for 
review and stated again that the cervical spine disability 
was not related to the motor vehicle accident in service 
because the Veteran did not complain of neck pain during his 
injury or at discharge from service.  The examiner further 
mentioned that the Veteran had a neck injury on the job in 
1993.

This examination is considered inadequate because the 
examiner did not consider all relevant factors in making this 
assessment.  Particularly, at the time of the March 1993 
injury to the cervical spine, X-ray examination showed that 
he already had pronounced degenerative changes in the 
cervical spine and it was determined that the injury at work 
had aggravated the already-existing degenerative joint 
disease.  The only previous injury to the neck reported by 
the Veteran occurred during the motor vehicle accident in 
service.  As the Veteran already had degenerative joint 
disease in his cervical spine at the time of the injury in 
1993 and there is no indication of any other injury except 
for the one that happened in 1966 in service, these are 
important factors that need to be considered in assessing the 
etiology of the cervical spine disability.  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 
303 (2007).

TDIU

The Veteran contends that he is unemployable due to his 
service-connected lumbar degenerative disc disease (rated as 
20 percent disabling) and peripheral neuropathy of the 
bilateral lower extremities (rated as 10 percent disabling 
each).  The Veteran fails to meet the criteria of 38 C.F.R. § 
4.16(a), as he has no disability rated higher than 40 
percent, and the combined rating is 40 percent.

Medical evidence suggests, however, that the Veteran should 
be referred for consideration of an extra-schedular 
evaluation.  The Veteran testified that he last worked in May 
2000 as a general manager of a lighting company after he lost 
his state contract and had to close the facility.  He 
indicated that he struggled the last two and a half years but 
had a good staff.  His duties partly involved office work but 
he also had to go around and look at machinery and make sure 
things were going well.  He indicated that the radiculopathy 
in his legs limited him from walking anywhere from 100 to 200 
feet.  He stated that he tried to find a job but would tire 
out and that at the upper income level they need someone who 
can work 40 hours and he can only work about 10 hours.  He 
also stated that he did not know any job that would let him 
nap every half hour or so.

A January 2008 VA examiner determined that the Veteran was 
unemployable due to severe impairments, noting the service-
connected lumbar spine disability and nonservice-connected 
cervical spine disability.  Another January 2008 VA examiner 
also found that the Veteran was unemployable due to severe 
spine scoliosis and degenerative disc disease and severe 
peripheral neuropathy that did not seem to be under control 
with medications.  He had side effects of sedation and 
lethargy from medication.  He also walked with a cane and was 
unable to walk more than 100 feet without getting pain in his 
feet.  These problems were limiting him from getting 
employment.

Even though these VA examiners have found the Veteran to be 
unemployable, without considering the Veteran's full 
employment history, educational and vocational attainment, 
this matter cannot be decided.

38 U.S.C.A. § 1151

With respect to the claim for entitlement to benefits under 
38 U.S.C.A. § 1151, the Veteran asserts that radiation 
treatment he received for his thyroid cancer from the Bay 
Pines VA Medical Center resulted in his losing his teeth.  He 
and his life partner submitted testimony that he was not a 
smoker (he stated in October 2008 that he had not smoked 
since 1972 and in September 2005 that he quit four years ago; 
a September 1995 military medical facility record notes that 
the Veteran smoked 1/2 pack per day, down from 3 packs per day 
for over 20 years), did not have teeth problems prior to the 
radiation treatment, and never would have gone through with 
the treatment had he known his teeth were going to fall out.

January and March 2006 VA endocrinology outpatient treatment 
records show the Veteran underwent a total thyroidectomy in 
September 2005 and radioactive iodine ablation (152.4 
millicurie) in November 2005.  There are no dental records 
immediately before or after the radiation treatment; so it is 
difficult to determine based on the evidence of record 
whether the Veteran suffered additional disability as a 
result of the radiation therapy.  The Veteran should be asked 
to submit or notify VA of any dental treatment he received 
from January 2005 through December 2006.  

As the Veteran primarily contends that he did not give 
informed consent for the radiation therapy, VA medical 
records reflecting the radiation therapy treatment should be 
obtained.  There are records in the file for the Veteran's 
total thyroidectomy in September 2005.  But the records for 
the November 2005 radiation treatment are not shown.  These 
records should be obtained, as well as any copies of any 
consent forms that were signed by the Veteran and the 
treating physician for the radiation therapy.

In September 2007, the RO granted service connection for 
peripheral neuropathy of the right and left lower 
extremities, assigning a 10 percent rating to each extremity.  
In January 2008, the Veteran submitted a notice of 
disagreement with the ratings assigned.  The Court has held 
that where a claimant files a notice of disagreement and the 
RO has not issued a statement of the case (SOC), the issue 
must be remanded to the RO for an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the present cervical spine 
disability is at least as likely as not 
related to the Veteran's service.  All 
relevant factors need to be considered 
including the in-service motor vehicle 
accident in 1966, the Veteran's reports of 
whiplash injury at the time of this 
accident, service treatment records 
reflecting facial abrasions and a scar on 
the forehead at discharge from service, 
and post-service evidence of pronounced 
degenerative changes in the cervical spine 
that was aggravated by an injury in 1993.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale must be provided for all 
opinions offered.  

2.  Submit the claim of entitlement to 
TDIU to the Director of Compensation and 
Pension Service or Under Secretary for 
Benefits for extraschedular consideration.  
Include a full statement as to the 
Veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  If 
the cervical spine medical opinion is 
favorable to the Veteran submit that 
evidence as well.  

This instruction is premised on the 
current disability ratings in effect for 
the Veteran's service-connected 
disabilities.  Should a TDIU be considered 
warranted by the RO as a result of a 
significant change in the level of 
compensation due the Veteran following 
this remand, no referral of the claim to 
the Director of Compensation and Pension 
Service or Under Secretary for Benefits is 
necessary.

3.  Ask the Veteran to submit or notify VA 
of any dental treatment he received before 
or after his November 2005 radiation 
therapy for thyroid cancer.  

4.  Obtain VA medical records from the Bay 
Pine VA Medical Center that reflect 
treatment for the November 2005 radiation 
therapy for thyroid cancer.  Any consent 
forms that were signed by the Veteran and 
treating physician for the radiation 
therapy should be obtained.

5.  Issue an SOC to the Veteran and his 
representative addressing the issue of 
initial evaluations in excess of 10 
percent for peripheral neuropathy of the 
right lower extremity and left lower 
extremity. The veteran also must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b).  Only if the veteran's appeal 
as to these issues is perfected within the 
applicable time period and the claims 
continue to be denied on remand, should 
the case be returned to the Board for 
appellate review.

6.  With regard to the issues of service 
connection for cervical spondylosis with 
stenosis, TDIU and compensation under 
38 U.S.C.A. § 1151 for dental residuals 
associated with radiation treatment for 
thyroid cancer, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


